Name: Commission Regulation (EEC) No 2860/81 of 2 October 1981 amending for the ninth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 / 10 Official Journal of the European Communities 3 . 10 . 81 COMMISSION REGULATION (EEC) No 2860/81 of 2 October 1981 amending for the ninth time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2) '7-50 ECU per 100 kilograms is replaced by '7-80 ECU per 100 kilograms'. 2 . In Article 3 ( 1 ) (c) ' 2-80 ECU per 100 kilograms' in the first indent is replaced by '2-50 ECU per 100 kilograms'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 10 (3) thereof, Whereas Article 3 ( 1 ) (c ) of Commission Regulation (EEC) No 2793/77 (2 ), as last amended by Regulation (EEC) No 1715/81 (3 ), fixes the amount of the special aid for skimmed milk for use as feed for animals other than young calves and the maximum selling price applied by dairies ; whereas, in view of changes in the market situation , this aid and the maximum selling price should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 321 , 16 . 12 . 1977, p . 30 . (3 ) OJ No L 170, 27 . 6 . 1981 , p . 31 .